DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on March 31, 2020, for application number 16/652,656. Claims 28-47 have been considered. Claims 28, 40 and 45 are independent claims.
This action is made Non-Final.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application Serial No. CN201810651499.0, filed on 06/22/2018 and CN201811288111.1, filed on 10/31/2018.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Wang et al., (Chinese Patent Application Publication CN103064738A), referred to as Wang herein.
Cao et al., (Chinese Patent Application Publication CN103150312A), referred to as Cao herein.
Hyman (US Patent Application Publication US20100313116A1), referred to as Hyman herein.
Urbach (US Patent Application Publication US20170054793A1), referred to as Urbach herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31, 33-35, 39-43, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cao.
Regarding independent claim 28, Wang discloses “A method of associating a browser with an application through a designated local service process, the method comprising: 
receiving a window request instruction from a Web client of the browser (Examiner notes that “a web client” is equivalent to a web page as described at para. [0053], and because it is not clear which entity receiving the instruction, the examiner interprets a service process in a terminal device “receiving a window request ; 
creating an application window to be associated with the designated browser window (Examiner notes that “to be associated with the designated browser window” is considered as intended use since it is recited in the following “associating …” step. id. at ¶¶ [0038] and [0046], the object module starts the local application, while the local application has a window.); and 
associating the application window with the designated browser window (id. at ¶¶ [0046]-[0047], after the object module call the interface module, establish communication between the interface module and the local application program using window ID.).” However, Wang does not explicitly teach “searching, according to the window request instruction, for a designated browser window where the Web client is located;” 
Cao is in the same field of a method and terminal for opening the external link in the web application (Cao, at ¶ [0009]) that find the window through the handle before performing operations on the window as described at ¶ [0097].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang’s method with searching for a window corresponding to the request to open the external link as taught by Cao. One of ordinary skill in the art would have been motivated to make such a combination because the 
Independent claim 40 is directed towards an electronic device equivalent to a method found in claim 28, and is therefore similarly rejected.
Independent claim 45 is directed towards a non-transitory machine readable storage medium equivalent to a method found in claim 28, and is therefore similarly rejected.
Regarding claim 29, Wang in view of Cao teaches all the limitations of independent claim 28. Wang further discloses “further comprising: triggering, based on an application request instruction from the Web client (Wang, at ¶ [0004], teaches when a user need to open a file through the browser and operate the file.), the application window associated with the designated browser window to establish a connection with an application server, such that the application server provides a data service for the application window (id. at ¶¶ [0046] and [0049], start the local application and embed the local application window into the browser, and the browser send request to the WWW server, and interpret, display and play the hypertext information and various multimedia data formats sent from the server.).”
Regarding claim 30, Wang in view of Cao teaches all the limitations of independent claim 28. However, Wang does not explicitly teach “wherein searching for the designated browser window where the Web client is located according to the window request instruction comprises: parsing a designated identifier carried by the window request instruction; and finding a browser window whose title comprises at least the designated identifier as the designated browser window.”
id. at ¶ [0091]), then obtain the handle of the window, and return the window identifier and the window handle to the network application through the windows message mechanism, so that the network application creates a new tab page according to the window identifier and the window handle (id. at ¶ [0094]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang’s method with parsing a window identifier and create a tab page whose title comprises the window identifier as taught by Cao. One of ordinary skill in the art would have been motivated to make such a combination because the tab page and the corresponding window is synchronously communicates so that and the tab page are closed at the same time (Cao, at ¶ [0095]).
Regarding claim 31, Wang in view of Cao teaches all the limitations of independent claim 28. However, Wang does not explicitly teach “wherein associating the application window with the designated browser window comprises: invoking the designated browser window with a handle of the designated browser window; and associating the application window with the designated browser window invoked with the handle.” 
Cao is in the same field of a method and terminal for opening the external link in the web application (Cao, at ¶ [0009]) that obtain the handle of the window, and return the window identifier and the window handle to the network application through the id. at ¶ [0094]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang’s method with invoking the browser window with the window handle, and associating the network application window with the tab page as taught by Cao. One of ordinary skill in the art would have been motivated to make such a combination because if you want to embed a web page in a window, you need to find the window through the handle before you can perform operations on the window (Cao, at ¶ [0097]).
Regarding claim 33, Wang in view of Cao teaches all the limitations of independent claim 28. However, Wang in view of Cao does not explicitly teach “wherein the designated browser window comprises at least a first tab page and a second tab page which are switchable, and wherein the application window is associated with the first tab page.”
Cao is in the same field of a method and terminal for opening the external link in the web application (Cao, at ¶ [0009]) that the user can operate multiple windows through the tab controls on the interface (id. at ¶ [0096]), and a tab page is created in the web application, the window is loaded in the tab page and the web page corresponding to the external link is opened in the window (id. at ¶ [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang in view of Cao’s method with switchable multiple tabs and a web application is opened in the window in the tab page as taught by Cao. One of ordinary skill in the art would have been motivated to make such a 
Regarding claim 34, Wang in view of Cao teaches all the limitations of independent claim 28 and its dependent claim 33. However, Wang in view of Cao does not explicitly teach “further comprising: hiding the application window according to a hiding instruction from the Web client, wherein the hiding instruction is sent by the Web client when the Web client monitors an event of switching from the first tab page to the second tab page in the designated browser window, the hiding instruction being for instructing to hide the application window displayed in the first tab page; and displaying the application window according to a displaying instruction from the Web client, wherein the displaying instruction is sent by the Web client when the Web client monitors an event of switching from the second tab page to the first tab page in the designated browser window, the displaying instruction being for instructing to display the hidden application window in the first tab page.”
Cao is in the same field of a method and terminal for opening the external link in the web application (Cao, at ¶ [0009]) that the original window of the web application is also hidden accordingly, as a tab page in front of the newly created tab page, there is an isolation between the user interface and the browser window by switching the tab pages, the switching between multiple tab pages will have not a fundamental impact on the existing network application architecture using tab controls (id. at ¶ [0096]).

Regarding claim 35, Wang in view of Cao teaches all the limitations of independent claim 28. Wang further teaches “further comprising: receiving a window processing request from the designated browser window; and processing the application window currently displayed according to the window processing request, such that a page element in the designated browser window covered by the application window is displayed normally (Examiner notes that it is not clear the meaning of displayed “normally” and original specification does not elaborate what it means. The examiner interprets the limitation as a page element in the browser window does not involves error even though it is covered. Wang, at ¶ [0006], teaches DBus communicates with the local application process to realize the embedding of the local program window and the call of the local application, so that the browser webpage can be displayed normally.).”
Regarding claim 39, Wang in view of Cao teaches all the limitations of independent claim 28 and its dependent claim 35. However, Wang in view of Cao does not explicitly teach “further comprising: receiving a window restoration request sent by the designated browser window; and performing restoration processing on the application window according to the window restoration request.” 
Cao is in the same field of a method and terminal for opening the external link in the web application (Cao, at ¶ [0009]) that when a network application fails during operation, the user restarts the application and automatically prompts the user to restore the window that was opened before the failure (id. at ¶ [0102]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang in view of Cao’s method with receiving a window restoration request and performing restoration processing on the application window as taught by Cao. One of ordinary skill in the art would have been motivated to make such a combination because it would improve the user experience, reduces the burden on web application developers and improves the versatility of their applications (Cao, at ¶ [0103]).
Claims 41-43 are directed towards an electronic device equivalent to a method found in claims 29-31 respectively, and are therefore similarly rejected.
Claim 46 is directed towards a non-transitory machine readable storage medium equivalent to a method found in claim 31, and is therefore similarly rejected.

Claim 32, 38, 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cao as applied to claims 28 and 31 above, and further in view of Urbach.
Regarding claim 32, Wang in view of Cao teaches all the limitations of independent claim 28 and its dependent claim 31. However, Wang in view of Cao does further comprising: parsing an embedding parameter carried by the window request instruction; and determining whether the embedding parameter indicates that embedding is allowed, wherein associating the application window with the designated browser window invoked with the handle comprises one of: in response to determining that the embedding parameter indicates that embedding is allowed, establishing a parent-child relationship between the designated browser window and the application window and taking the application window as a child window embedded in the designated browser window, and in response to determining that the embedding parameter does not indicate that embedding is allowed, starting a position tracking timer, disposing the application window at a designated position of the designated browser window, and setting the application window to automatically follow the designated browser window.” 
Urbach is in the same field of transparently capturing the rendered output of natively executed applications, and delivering the output to other processes on the same platform (Urbach, at ¶ [0005]) that when a user activate a link, causing the remote client to launch an appropriate client application, such as a web browser transmit a request to a node identified in the link, then the sent link is interpreted by an automated web server or other server node in the network (id. at ¶ [0028]), checks for the presence of a virtual application execution engine installed (id. at ¶ [0029]), and if the virtual application execution engine installed, then the virtual application execution engine removes the border of the root executable window of the captured process and inserts the executable window as a child window within another window (id. at ¶ [0021]).

Regarding claim 38, Wang in view of Cao teaches all the limitations of independent claim 28 and its dependent claim 35. However, Wang in view of Cao does not explicitly teach “wherein processing the application window currently displayed according to the window processing request comprises: 
clipping a picture of the application window; 
sending the clipped picture to the designated browser window; and 
upon receiving a picture processing message from the designated browser window, hiding the application window, wherein the picture processing message is generated by the designated browser window after the designated browser window has inserted the picture at a corresponding position that is a position of the application window in the designated browser window.”
Urbach is in the same field of transparently capturing the rendered output of natively executed applications, and delivering the output to other processes on the same platform (Urbach, at ¶ [0005]) that virtual application execution engine capturing id. at ¶ [0015] and [0020]), and the virtual application execution engine hiding the application window by removing the border of the root executable window of the captured process and inserts it as a child window within another window managed by the virtual application execution engine (id. at ¶ [0021]) in set position as described at the source code between ¶ [0020] and ¶ [0021].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang in view of Cao’s method with capturing rendered output of the application window and insert it to the child window in set position as taught by Urbach. One of ordinary skill in the art would have been motivated to make such a combination because the captured process can then digest the user interaction, the results of which the virtual application execution engine captures and renders within a destination display context such as a browser client window (Urbach, at ¶ [0021]).
Claim 44 is directed towards an electronic device equivalent to a method found in claim 32, and is therefore similarly rejected.
Claim 47 is directed towards a non-transitory machine readable storage medium equivalent to a method found in claim 32, and is therefore similarly rejected.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cao as applied to claims 28 and 35 above, and further in view of Hyman.
Regarding claim 36, Wang in view of Cao teaches all the limitations of independent claim 28 and its dependent claim 35. However, Wang in view of Cao does wherein processing the application window currently displayed according to the window processing request comprises: determining and marking a display area of the page element as a cutout area; acquiring and marking a display area of the application window as a first display area; performing cutout processing on the first display area based on the cutout area to generate a second display area, wherein the second display area and the cutout area do not overlap with each other; and updating the display area of the application window as the second display area.” Examiner notes that to accommodate the limitation “the second display area and the cutout area do not overlap with each other”, “a display area of the page element” should be interpreted as portion of the page element not covered by the application window.
Hyman is in the same field of embedding a microsite or other web page (Hyman, at ¶ [0004]) that portions of the content unit 410, which is equivalent to the cutout area, corresponds to scroll bards 412 and a window close button 414, not occulted by the HTML iframe element 420 is visible to the viewer (id. at ¶ [0042]), loading the content unit object provided by the server defining all or a portion of the content unit to be incorporated into the first web page which is corresponds to the browser window, then the content unit object loaded call to the shell to open an HTML iframe element which is equivalent to the application window (id. at ¶¶ [0037]-[0038]), wherein opening the HTML iframe is equivalent to performing cutout processing based on the cutout area as easily understood by one of ordinary skill in the art, generate a second display area is equivalent to load a second web page to display a portion of the second web page within the HTML iframe (id. at ¶ [0039]), and then all or a portion of a second web page 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang in view of Cao’s method with determining and marking a display of the page element of a first display area as a content unit separately from the other content and an HTML iframe which has a size and positioned to not overlap with the content unit and updating the display area with the HTML iframe to overlap entire content unit as taught by Hyman. One of ordinary skill in the art would have been motivated to make such a combination because companies and other organizations invest in building microsites (Hyman, ¶ [0007]), but an HTML document or web page cannot be opened within an ad or other object written in Flash and so traditional Flash objects cannot bring a microsite or other web page to a user (id. at ¶ [0011]).

Allowable Subject Matter
Claim 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144